Exhibit 10.27

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made this 18th day of August, 2019 by and between ORAMED Ltd.,
a company incorporated under the laws of the State of Israel, with an address at
2/4 High Tech Park, Givat Ram, Jerusalem, Israel 91390 (the “Company”) and
Joshua Hexter I.D. no. 317759470 an individual residing at, Alfasi 9, Jerusalem,
Israel (the “Executive”).

 

WHEREAS:

 

A. The Company has agreed to engage the Executive to serve in the role of Chief
Operating & Business Officer of the Company; and

 

B. The Executive and the Company wish to formally record the terms and
conditions upon which the Executive will be employed by the Company, and each of
the Company and the Executive have agreed to the terms and conditions set forth
in this Agreement, as evidenced by their execution hereof.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

 

1.ENGAGEMENT

 

1.1Engagement of Executive. The Company hereby agrees to employ the Executive in
accordance with the terms and provisions hereof.

 

1.2Term. Unless terminated earlier in accordance with the provisions hereof, the
term of employment under this Agreement shall commence on September 19th, 2019
(the “Effective Date”) and shall continue until terminated by either party as
provided herein (the “Term”).

 

1.3Service.

 

(a)As of September 19th, 2019, the Executive shall serve in the role of Chief
Operating & Business Officer of the Company and ORAMED PHARMACEUTICALS INC. (the
“Parent”).

 

(b)Scope of service – from the Effective Date, the Executive shall perform his
work on the basis of a full-time position.

 

(c)Without derogating Article 2.1(b) below, it is hereby agreed that the working
hours of the Executive shall be as required by the nature of the Executive’s
position in the Company, however no less than 9 hours per day. The Executive’s
regular weekly rest day is Saturday.

 

(d)The Executive agrees to faithfully, honestly and diligently serve the
Company. The Executive undertakes to devote all his working time, efforts and
the best of his qualifications and skills to promoting the business and affairs
of the Company, and further undertakes to comply with the policies and working
arrangements of the Company, to loyally and fully comply with the decisions of
the Company, its management, to follow the Company procedures as established
from time to time. The Executive agrees and undertakes to inform the Company’s
Chief Executive Officer (the “CEO”) immediately after becoming aware of any
matter that may in any way raise a conflict of interest between the Executive
and the Company.

 





 

 

(e)The Executive undertakes to fulfill the responsibilities described in this
Agreement and assist the Company, its affiliates, subsidiaries, related
corporations and parent company now or hereafter existing (collectively,
“Affiliates”) and to make himself available to it, even after the termination of
his employment relations with the Company, for any reason, in any matter which
the Company may reasonably request his assistance, including for the purpose of
providing any information relating to his work or actions taken by him and
including in the framework of disputes (including legal or quasi-legal
proceedings).

 

1.4Duties. The Executive’s services hereunder shall be provided on the basis of
the following terms and conditions:

 

(a)reporting to the CEO and the Company’s and Parent’s Board of Directors (the
“Board”)

 

(b)the Executive shall be responsible for everyday operations in all aspects of
the company, including: patent portfolio, production and supply, clinical trial,
contracts and negotiations with different vendors, managing and overseeing the
office, being part of the strategic and executive strategic planning and
executing it, and being part of the PR and IR implementation, all subject to any
applicable law and to instructions provided by the CEO from time to time;

 

(c)the Executive shall faithfully, honestly and diligently serve the Company and
the Parent and cooperate with the Company and the Parent and utilize his
professional skill and care to ensure that all services rendered hereunder are
to the satisfaction of the Company and the Parent, acting reasonably, and the
Executive shall provide any other services not specifically mentioned herein,
but which by reason of the Executive’s capability the Executive knows or ought
to know to be necessary to ensure that the best interests of the Company and the
Parent are maintained;

 

(d)the Executive shall assume, obey, implement and execute such duties,
directions, responsibilities, procedures, policies and lawful orders as may be
determined or given from time to time by the Board, and/or CEO; and

 

(e)the Executive shall report the results of his duties hereunder to the CEO
and/or the Board as it may request from time to time.

 



-2-

 

 

2.COMPENSATION

 

2.1Salary. For services rendered by the Executive during the Term, the Executive
shall be paid a monthly salary, as follows:

 

(a)the Executive shall be entitled to a gross monthly amount of NIS 56,000 (the
“Salary”).

 

(b)The Executive’s assignment is included among the positions of management or
those requiring a special degree of personal trust, and the Company is not able
to supervise the number of working hours of the Executive; therefore the
provisions of the Israeli Hours of Work and Rest Law - 1951, will not apply to
the Executive and he will not be entitled to any additional remuneration
whatsoever for his work with the exception of that specifically set out in this
Agreement.

 

(c)Executive’s Salary and other benefits shall be annually reviewed by the Board
based on his and the Company’s performance, all at the Board’s sole and absolute
discretion.

 

2.2Company Vehicle. The Executive shall be entitled to the use a company car, as
shall be determined by the Company (the “Car”). The Company shall incur all
reasonable expenses associated with use of the Car, including fuel expenses,
maintenance, tolls, licensing, testing, registration, and insurance, however
excluding personal traffic fines, payments to the tax authorities resulting from
the use of the Car (“Shovi Shimush”) and the like, and the Executive hereby
authorizes the Company to deduct any such amount from any amount owing to him
thereby, including from the Salary and the Salary minus any such deduction will
be referred to as the Executive’s Salary for all purpose (including social
benefits and the parties’ contributions). The use of the Car shall be in
accordance with the provisions of the Company’s car internal procedures, as may
be amended from time to time by the Company and the Executive hereby authorizes
the Company to deduct any amount needs to be deducted according to such internal
procedures from any amount owing to him thereby, including from the Salary. The
Employee shall bear any tax payments resulting from the aforesaid, to the extent
applicable. The Car will be returned to the Company by the Employee immediately
upon termination of Employee’s employment by the Company, for any reason
whatsoever.

 

2.3Expenses. The Executive will be reimbursed by the Company for pre-approved
business expenses incurred by the Executive in connection with his duties, and
in accordance with Company’s policy.

 

2.4Vacation; Sick Leave and Recreation Pay. The Executive shall be entitled to
22 working days paid vacation (the “Annual Vacation”). It is hereby expressed
that the Executive must make every effort to exercise his Annual Vacation;
however, if the Executive is unable to utilize all the vacation days, he shall
be entitled to accumulate the unused balance of the vacation days standing to
his credit up to a ceiling of double the number of his Annual Vacation (the
“Ceiling”), provided that he takes at least seven consecutive annual working
days vacation.  If the Executive accumulate vacation days exceeding the Ceiling,
the balance shall be deleted at the beginning of each calendar year. The Company
may instruct the Executive to use his Annual Vacation, in the event that Company
employees are sent by the Company on an organized vacation. In addition,
Executive shall be entitled to sick leave, recuperation, holidays, recreation
pay and any other benefits as mandated by applicable law. Treatment of the
accrual of unused vacation time and other leave time shall be as provided by
applicable law.

 



-3-

 

 

2.5Additional Benefits. The Employee shall be entitled to the use of a Company
paid mobile phone for business purposes, according to the Company’s policies and
instructions, as amended from time to time. In addition, the Employee shall be
entitled to the use of a Company owned laptop computer, according to the
Company’s policies and instructions, as amended from time to time. Without
derogating from the aforesaid, the Executive hereby undertakes not to make
improper use of computer, computer devices, internet and/or e-mails, including
(but not limited to) use of illegal software or the receipt and/or transfer of
pornographic material, and/or any other material that is not connected with his
work and may be harmful to the Company, other employees or any other third
party. It is hereby clarified that for purposes of protecting its employees and
property, the Company is entitled to conduct examinations and inspections every
now and then in order to verify the fulfillment of the Executive’s undertakings
set forth herein. The Employee shall bear any tax payments resulting from the
aforesaid, to the extent applicable.

 

2.6Deductions. The Executive acknowledges that all payments by the Company in
respect of the services provided by the Executive are gross and shall be subject
to the deduction of any amount which the Company as an employer is required to
deduct or withhold from the Salary or other payments to an executive in
accordance with statutory requirements (including, without limitation, health
insurance, income tax, employee contributions and unemployment insurance
contributions).

 

2.7Bonus. The appropriate organ of the Company shall consider granting the
Executive a bonus for each then-outgoing calendar year and salary and
compensation increases for each then-incoming calendar year in amounts to be
determined by the Board at least once every calendar year in line with other
Executives.

 

2.8Stock based compensation. Subject to the sole discretion and determination of
the Board and/or its compensation committee as applicable and to the terms and
provisions of Oramed’s Second Amended and Restated 2008 Stock Incentive Plan, as
may be amended, restated or otherwise modified from time to time (“Plan”), the
Executive shall be granted the following:

 

(a)an option (“Option”) exercisable into 100,000 shares of Common Stock of the
Parent (“Shares”). The exercise or “strike” price of the Options shall be the
market price as of the date of issuance of the Options, and the Options shall be
qualified employee stock options under applicable law. The Options shall vest in
16 consecutive equal installments during the 4 year period following September
1, 2019, such that every three months beginning December 1, 2019, 6,250 Options
shall vest. Subject to the approval by Oramed’s board of directors or
compensation committee, as applicable, in the case of a substantial change in
the holdings of the Company, i.e. buyout or dilution of more than 35% of issued
shares or the sale or licensing of the Company’s lead candidate drug, all
Options shall be deemed to have fully vested and the Executive, in his
discretion, may immediately exercise all his 100,000 Options immediately upon
such event.

 



-4-

 

 

(b)Additional Options (“Additional Options”) will vest upon the satisfaction (as
determined by the Board of Directors of the Parent) of the following conditions:

 

(i)40,000 Options upon the Company or Parent consummating an out-license
arrangement in the aggregate amount of at least $10,000,000;

 

(ii)20,000 Options upon the Company or Parent consummating any follow-on
licensing transaction with Hefei Tianhui Incubator of Technologies Co. Ltd. or
Hefei Tianmai Biotechnology development Co., Ltd.;

 

(iii)20,000 Options upon the Company or Parent entering into a collaboration
agreement (including business or research and development) with a third-party
pharmaceutical company having a market capitalization of at least $500,000,000;

 

(iv)20,000 Options upon the consummation of the merger, acquisition or sale of
substantially all assets of Oramed HK Limited, the Company’s subsidiary
organized under the laws of Hong Kong, in an aggregate amount of at least
$100,000,000.

 

(c)The Employee undertakes to take all actions and to sign all documents
required, at the discretion of the Company, in order to give effect to and
enforce the above terms and conditions. Any tax liability in connection with the
Options (including with respect to the grant, exercise, sale of the Options or
the shares receivable upon their exercise) shall be borne solely by the
Employee.

 

3.SOCIAL INSURANCE AND BENEFITS

 

3.1The Executive shall be entitled to a pension arrangement, a Managers’
Insurance Policy (the “Policy”) and/or Pension Fund (the “Pension Fund”) as
follows:

 

The Company shall contribute 8.33% of the Salary for severance compensation (the
“Severance Contribution”).

 

In addition, the Company shall contribute 6.5% of the Salary for pension
compensation (Tagmulim) towards Policy/Pension Fund.

 

In the event that the Executive chooses Policy arrangement, the pension
compensation (Tagmulim) shall include the Company’s payment for purchase of
disability insurance coverage sufficient to secure 75% of the Salary; provided
that the Company’s contributions solely for pension compensation (Tagmulim)
shall be not less than 5% and subject to the consent of the insurance company to
insure the Executive. For the avoidance of any doubt, in the event that the cost
to the Company shall be more than the required contributions rates towards
pension compensation (6.5% as described above) due to the cost of the disability
insurance, the total cost of the Company’s contributions to pension compensation
and disability insurance collectively shall not exceed 7.5% of the Salary.

 



-5-

 

 

The Company shall deduct from the Salary the Executive’s contributions for
pension compensation (Tagmulim) in an amount of 6% of the Salary towards
Policy/Pension Fund.

 

Any tax liability in connection with pension arrangement shall be borne solely
by the Executive.

 

The Executive agrees and acknowledges that the Company’s Severance Contribution
in accordance with the foregoing, shall be in lieu of 100% of the severance
payment to which the Executive (or his beneficiaries) shall be entitled with
respect to the Salary and the contributions were made and for the period in
which they were made, pursuant to Section 14 of the Severance Pay Law, 1963 (the
“Severance Law”) in accordance with the instructions of “The General Approval
Regarding Employers’ Payments to Pension Fund and Insurance Fund Instead of
Severance Pay” (the “General Approval”, a copy of which is attached hereto as
Exhibit A), as amended from time to time in case the Executive chooses a Policy
and in the event that the Executive chooses Pension Fund arrangement in
accordance with Sections 7 and 9 to the Extension Order General Insurance
Pension In The Israeli Market.

 

The Company hereby waives any of its rights to refund monies from the payments
it transfers to the Policy/Pension Fund in accordance with this Section, unless
the Executive’s right to severance pay is denied by virtue of a court order,
under Sections 16 or 17 of the Severance Law, and in the same amount which was
denied, or the Executive withdraws monies from the Policy and/or the Pension
Fund not due to a Granting Event. The term “Granting Event” shall mean - death,
disability or retirement at the age of sixty or more.

 

3.2Keren Hishtalmut. The Company shall make monthly contributions on the
Executive’s behalf to a recognized advanced study fund (the “Fund” (“Keren
Hishtalmut”) in an amount equal to 7.5% of the Salary. In addition, the Company
shall deduct 2.5% from the Salary and transfer those monies to the Study Fund.
The Employee shall bear any and all taxes, which may apply with respect to such
benefit.

 

3.3Effect of Termination. Upon termination of this Agreement by either party,
other than in circumstances constituting Cause (as defined below), the Company
shall assign and transfer to the Executive, after Executive has met all of
Executive’s obligations hereunder in connection with such termination of
employment, the ownership in the Keren Hishtalmut Fund. Notwithstanding the
above, in the event that this Agreement is terminated in circumstances
constituting Cause, the Company, in its absolute discretion, may retain its
payments to such funds and release to the Executive only those sums contributed
by Executive to such funds.

 



-6-

 

 

3.4Liability Insurance Indemnification. The Company shall provide the Executive
(including his heirs, executors and administrators) with coverage under a
standard directors’ and officers’ liability insurance policy at the Company’s
expense.

 

4.CONFIDENTIALITY, INTELLECTUAL PROPERTY, COPYRIGHTS, PATENT AND NON COMPETITION

 

4.1Maintenance of Confidential Information. The Executive acknowledges that in
the course of employment hereunder the Executive will, either directly or
indirectly, have access to and be entrusted with proprietary, non-public
information (whether oral, written or by inspection) relating to the Company and
its parent company, or its associates or customers (collectively for this
Article 4 the “Company”) (the “Confidential Information”). For the purposes of
this Agreement, “Confidential Information” includes, without limitation, any and
all Developments (as defined herein), trade secrets, inventions, innovations,
techniques, processes, formulas, drawings, designs, products, systems,
creations, improvements, documentation, data, specifications, technical reports,
customer lists, supplier lists, distributor lists, distribution channels and
methods, retailer lists, reseller lists, employee information, financial
information, sales or marketing plans, competitive analysis reports and any
other thing or information whatsoever, whether copyrightable or uncopyrightable
or patentable or unpatentable. The Executive acknowledges that the Confidential
Information constitutes a proprietary right, which the Company is entitled to
protect. Accordingly the Executive covenants and agrees that during the Term and
thereafter until such time as Confidential Information becomes publicly known
and made generally available through no action or inaction of the Executive, the
Executive will keep in strict confidence the Confidential Information and shall
not, without prior written consent of the Company, disclose, use or otherwise
disseminate the Confidential Information, directly or indirectly, to any third
party.

 

The Executive undertakes not to directly or indirectly give and/or transfer,
directly or indirectly, to any person or entity, any material and/or raw
material and/or product and/or part of a product and/or model and/or document
and/or diskette and/or other information storage media and/or photocopied and/or
printed and/or duplicated object containing any or all of the Confidential
Information.

 

The Executive undertakes not to make any use, including duplication, production,
sale, transfer, imitation and distribution, of all or any of the Confidential
Information, without the prior written consent of the Company.

 

The Executive will not use or disclose any confidential information or trade
secrets, if any, of any former employer or any third party or any information in
respect of which the Executive has confidentiality obligations, and the
Executive will not bring onto the premises of the Company any such information,
unless express written consent was provided by such former employer or third
party.

 



-7-

 

 

4.2Exceptions. The general prohibition contained in Section 4.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:

 

(a)is available to the public generally in the form disclosed;

 

(b)becomes part of the public domain through no fault of the Executive;

 

(c)is already in the lawful possession of the Executive at the time of receipt
of the Confidential Information, as can be proven by written documentation; or

 

(d)is compelled by applicable law to be disclosed, provided that the Executive
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.

 

4.3Intellectual Property, Copyright and Patents

 

4.3.1The Executive hereby acknowledges and agrees that the Company owns and
shall own any and all Intellectual Property Rights created, made or discovered
by the Executive or employee or personal that reports to Executive either:
during the term of employment; and/or in connection therewith; and/or in
connection with the Company, its business (actual and/or contemplated),
products, technology and/or know how (“Company IPR”). Intellectual Property
Rights means all worldwide (a) patents, patent applications and patent rights;
(b) rights associated with works of authorship, including copyrights, copyrights
applications, copyrights restrictions, mask work rights, mask work applications
and mask work registrations; (c) rights relating to the protection of trade
secrets and confidential information; (d) moral rights; (e) rights analogous to
those set forth herein and any other proprietary rights relating to intangible
property including ideas; and (f) divisions, continuations, renewals, reissues
and extensions of the foregoing (as applicable) now existing or hereafter filed,
issued, or acquired.

 

4.3.2The Executive hereby assigns to the Company and/or its designee, all right,
title and interest in and to Company IPR upon its creation. The Executive will
assist the Company to obtain, and from time to time enforce, any Company IPR
worldwide, including without limitation, executing, verifying and delivering
such documents and performing such other acts as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Company IPR. Such obligation shall remain in effect beyond
the termination of the Executive’s relationship with the Company, all for no
additional consideration provided that Executive shall not be required to bear
any expenses as a result of such assignment. In the event the Company is unable
for any reason, after reasonable effort, to secure Executive’s signature on any
document required, Executive hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as its agent and attorney in
fact to act for and in its behalf to further the above purposes.

 



-8-

 

 

4.3.3The Executive irrevocably confirms that the Salary is inclusive of any and
all rights for compensation that may arise in connection with the Company IPR
under applicable law, and the Executive hereby waives, releases and forever
discharges any claims and/or demands whatsoever, whether in law, in equity or
otherwise, in relation to the Company IPR, including without limitation any
moral rights and rights to receive royalties in connection therewith and
expressly waive any rights to receive royalties under the Israeli Patent Law-
1967 without limitation, Section 134 thereof or other applicable laws.

 

4.3.4The Executive represents and warrants that upon execution hereof it has not
created and does not have any right, title or interest in and to any
Intellectual Property Rights related and/or similar to Company’s business,
products or Intellectual Property Rights, other than those set forth in Annex A1
hereto (“Prior Inventions”). The Executive undertakes not to incorporate any
Prior Inventions in any Company IPR.

.

4.3.5The Executive undertakes to immediately inform and deliver to the Company,
written notice of any Company IPR conceived/ invented by him and/or personal of
the Company and/or its successors who are subordinate to him, immediately upon
the discovery thereof.

 



4.3.6The Executive’s obligations pursuant to this Section shall survive the
termination of his employment with the Company and/or its successors and assigns
with respect to inventions conceived by him during the term of his employment or
as a result of his employment with the Company.

 

4.4Non-Competition/Non solicitation

 

4.4.1Non-Competition. Executive agrees and undertakes that he will not, so long
as he is employed by the Company and for a period of 6 months following the last
date of actual service for whatever reason, directly or indirectly, as owner,
partner, joint venture, stockholder, employee, broker, agent, principal,
corporate officer, director, licensor or in any other capacity whatever engage
in, become financially interested in, be employed by, or have any connection
with any business or venture that directly competes with the Company’s business,
including any business which, when this Agreement terminates, the Company
contemplates in good faith to be materially engaged in within six (6) months
thereafter, provided that the Company has taken demonstrable actions to promote
such engagement or that the Company’s Board of Directors has adopted a
resolution authorizing such actions prior to the date of termination; provided,
however, that Executive may own securities of any corporation which is engaged
in such business and is publicly owned and traded but in an amount not to exceed
at any one time 5% of any class of stock or securities of such company, so long
as he has no active role in the publicly owned and traded company as director,
employee, consultant or otherwise.

 

4.4.2No Solicitation. Executive agrees and undertakes that during the period of
his employment and for a period of 6 months following termination for any reason
whatsoever, he will not, directly or indirectly, including personally or in any
business in which he is an officer, director or shareholder, for any purpose or
in any place, approach and/or solicit and/or recruit any employee, consultant,
customer and/or supplier of the Company to leave his employ/disconnect his
engagement with the Company.

 

4.5Fiduciary Obligation. The Executive declares that the Executive’s
relationship to the Company is that of fiduciary, and the Executive agrees to
act towards the Company and otherwise behave as a fiduciary of the Company.

 

4.6Remedies. The parties to this Agreement recognize that any violation or
threatened violation by the Executive of any of the provisions contained in this
Article ‎4 may result in immediate and irreparable damage to the Company and
that the Company could not adequately be compensated for such damage by monetary
award alone. Accordingly, the Executive agrees that in the event of any such
violation or threatened violation, the Company shall, in addition to any other
remedies available to the Company at law or in equity, be entitled as a matter
of right to apply to such relief by way of restraining order, temporary or
permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper. Nothing contained herein shall be
construed to be a concession as to the appropriateness of any such application
under the particular circumstances.

 

4.7Reasonable Restrictions. The Executive agrees that all restrictions in this
Article ‎4 are reasonable, in view of his position and the nature of the
business in which the Company is engaged, the Executive’s knowledge of the
Company’s business and the compensation he receives.

 



-9-

 

 

5.TERMINATION

 

5.1Termination For Cause or Disability. This Agreement may be terminated at any
time by the Company upon notice, for Cause or in the event of the Disability of
Executive. For the purposes of this Agreement, “Cause” means that the Executive
shall have:

 

(a)committed an intentional act of fraud, embezzlement or theft in connection
with the Executive’s duties or in the course of the Executive’s employment with
the Company;

 

(b)intentionally and wrongfully damaged property of the Company, or any of its
respective affiliates, associates or customers;

 

(c)intentionally or wrongfully disclosed any of the Confidential Information;

 

(d)made material personal benefit at the expense of the Company without the
prior written consent of the management of the Company;

 

(e)accepted shares or options or any other gifts or benefits from a vendor
without the prior written consent of the management of the Company;

 

(f)fundamentally breached any of the Executive’s material covenants contained in
this Agreement, and did not cure the breach within a reasonable period (but in
no event shall such period be less than 14 days) after being warned in writing
by Company’s CEO of possible termination for cause on account of such breach; or

 

(g)willfully and persistently, without reasonable justification, failed or
refused to follow the lawful and proper directives of the Company specifying in
reasonable detail the alleged failure or refusal and did not cure the breach
within a reasonable period (but in no event shall such period be less than 14
days) after being warned in writing by Company’s CEO of possible termination on
account of such insubordination.

 

For the purposes of this Agreement, an act or omission on the part of the
Executive shall not be deemed “intentional,” if it was due to an error in
judgment or negligence, but shall be deemed “intentional” if done by the
Executive not in good faith and without reasonable belief that the act or
omission was in the best interests of the Company, or its respective affiliates,
associates or customers.

 

For the purposes of this Agreement, “Disability” shall mean any physical or
mental illness or injury as a result of which Executive remains absent from work
for a period of six (6) successive months, or an aggregate of six (6) months in
any twelve (12) month period. Disability shall occur upon the end of such
six-month period. It is agreed that Disability will not be reason to exempt
Company from Severance pay or any social benefits, or bonuses Executive is
entitled to upon Termination.

 



-10-

 

 

Executive may terminate this employment without any prior notice and effective
immediately in the event he was not paid his salary or his benefits, more than
45 days after such payment or benefit must be paid, or if his car or his mobile
phone taken away from him without being replaced, for a period of more than 30
days, or if his responsibilities or title in the company were taken from him,
for a period exceeding 60 days. Under such conditions Executive will be entitled
to all social benefits related to termination including full Severance Pay and
full release of funds under his Policy.

 

5.2Termination Without Cause. Either the Executive or the Company may terminate
the Executive’s employment without Cause, for any reason whatsoever, with 30
days’ prior written notice within the first 6 months of the Executive’s
engagement, and 60 days, prior written notice thereafter (said terms of 30 days
and 60 days, respectively, shall be defined as the “Notice Period”).

 

5.3The Notice Period.

 

(a)During the period following the notice of termination (the “Notice Period”),
Executive shall cooperate with the Company and use his best efforts to assist
the integration into the Company’s organization of the person or persons who
will assume Executive’s responsibilities.

 

Nevertheless, the Company shall have the right not to take advantage of the full
or part of the Notice Period. In the event of such termination, the Company
shall pay the Executive his Salary his social benefits as described in Articles
3.1 and 3.2 as detailed in this Agreement for the remainder in lieu of the
Notice Period.

 

It is hereby expressly stated that the Company reserves the right to terminate
the Executive’s employment at any time during the Notice Period, regardless of
whether notice of termination of employment was delivered by the Company or
whether such notice was delivered by the Executive. In the latter case such
termination shall not constitute a dismissal of the Executive by the Company.

 

It is agreed that if Company needs Executive for any further assistance after
the Notice Period it will pay Executive $200 per hour of work plus VAT, beyond
the first 20 hours of such work.

 

(b)Notwithstanding the foregoing, the Company may terminate the Executive’s
employment with a delivery of written notice, without waiting the Notice Period
in the event of termination under circumstances which deprive the Executive of
severance pay under Israeli law, and/or a breach of trust. In such case, Company
must pay the Executive his salary and other benefits for the Notice Period, and
the Company must file a claim to the competent Labor court within 30 days of
delivery of written notice of termination to the Executive. In a case of a
judgment that ruled that Executive is not entitled even to his salary and
benefits during the Notice Period, Executive must return all money and value of
benefits he received to Company within 60 days this judgment becomes final and
non- appealable.

 



-11-

 

 

(c)In the event that the Executive terminates his employment with the Company,
for any reason, without the delivery of a written notice in accordance with
Section 6.2 above, or without the completion of the Notice Period or any part
thereof, the Company will be entitled to deduct from any debt which it may owe
the Executive an amount equal to the salary that would have been paid to the
Executive during the Notice Period, had he worked; this deduction shall be
without derogation of any of the Executive’s rights or the Company’s
obligations.

 

5.4Limitation of Damages. It is agreed that in the event of termination of
employment, neither the Company, nor the Executive shall be entitled to any
notice, or payment in excess of that specified in this Article 5, unless a Labor
court rules that the Termination or Termination Process was not lawful or was
not effective.

 

5.5Return of Materials. Within three days of any termination of employment
hereunder, or upon any request by the Company at any time, the Executive will
return or cause to be returned any and all Confidential Information and other
assets of the Company (including all originals and copies thereof), which
“assets” include, without limitation, car, cell phone, hardware, software, keys,
security cards and backup tapes that were provided to the Executive either for
the purpose of performing the employment services hereunder or for any other
reason. The Executive acknowledges that the Confidential Information and the
assets are proprietary to the Company, and the Executive agrees to return them
to the Company in the same condition as the Executive received such Confidential
Information and assets.

 

5.6Effect of Termination. Articles ‎4 hereto and hereto shall remain in full
force and effect after termination of this Agreement, for any reason whatsoever
but without derogation of any rights of the Executive under applicable law,
including without limitation, to unpaid salary, benefits, options, vacation
time, etc., throughout the date of termination and the Notice Period.

 

6.MUTUAL REPRESENTATIONS

 

6.1Each party hereto represents and warrants to the other that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) will not
constitute a default under or conflict with any agreement or other instrument to
which he/it is a party or by which he/it is bound, and (ii) do not require the
consent of any person or entity, or that to the extent such consent is required,
it has been obtained.

 

6.2The Company represents and warrants to Executive that this Agreement is
subject to the approval of the compensation committee and all the applicable
approvals according to applicable law.

 



-12-

 

 

6.3Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

 



7.NOTICES

 

7.1Notices. All notices required or allowed to be given under this Agreement
shall be made either personally by delivery to or by facsimile transmission to
the address as hereinafter set forth or to such other address as may be
designated from time to time by such party in writing:

 

(a)in the case of the Company, to:

 

 

Oramed Ltd.
2/4 High Tech Park

PO Box 39098

Givat Ram, Jerusalem

Israel 91390

Fax: 972 2 5660004

 

(b)and in the case of the Executive, to the Executive’s last residence address
known to the Company.

 

7.2Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 

8.GENERAL

 

8.1Entire Agreement. As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the employment of the Executive by the Company are null and void.
The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.

 

8.2Personal Agreement. The provisions of this Agreement are in lieu of the
provisions of any collective bargaining agreement, and therefore, no collective
bargaining agreement shall apply with respect to the relationship between the
parties hereto (subject to the applicable provisions of law).

 

8.3Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.

 



-13-

 

 

8.4Waiver. No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent. A waiver by a party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.

 

8.5Amendments in Writing. No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

 

8.6Severability. In the event that any provision contained in this Agreement
shall be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.

 

8.7Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 

8.8Number and Gender. Wherever the singular or masculine or neuter is used in
this Agreement, the same shall be construed as meaning the plural or feminine or
a body politic or corporate and vice versa where the context so requires.

 

8.9Governing Law. This Agreement shall be exclusively construed and interpreted
in accordance with the laws of the state of Israel applicable therein, and each
of the parties hereto expressly agrees to the jurisdiction of the courts of the
state of Israel. The sole and exclusive place of jurisdiction in any matter
arising out of or in connection with this Agreement shall be the applicable
Jerusalem court.

 

8.10 Enurement. This Agreement is intended to bind and enure to the benefit of
the Company, its successors and assigns, and the Executive and the personal
legal representatives of the Executive.

 

This Agreement constitutes due notification in accordance with the Notice to
Employee Law (Employment Terms), 2002 and the regulations promulgated
thereunder.

 



-14-

 

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the date and year first above written.

 

ORAMED Ltd.

 



Nadav Kidron: /s/ Nadav Kidron   Joshua Hexter: /s/ Joshua Hexter         Title:
Chief Executive Officer      

 



-15-

 

 

ANNEX “A”

 

Use of computer systems, internet browsing and company email

 

1. It is strictly forbidden to make use of company1 computers, internet browsing
or company email for any purposes which are illegal, inappropriate or
unsuitable, including accessing inappropriate or unsuitable websites (such as
pornographic websites). it is additionally forbidden to install any programs on
company computer systems, or make use of any such system to transfer materials
unrelated to work or detrimental to the company, its clients, employees, or any
other third party. misuse of company computers, internet browsing or company
emails may cause considerable harm to the company or other third parties, as
well as the computer systems themselves and their users. if in doubt, please
refer to the company it manager.

 

2. We would like to clarify that the company does not forbid private use of the
computer made available to you for work purpose or the office internet
connection, within reasonable bounds, and while always maintaining
confidentiality (as set forth in your employment agreement), without derogating
from work requirements and subject to section 1 above. nonetheless, it is
important to clarify that due to the nature of the company computer systems,
network operational maintenance requirements, as well as for the implementation
of this section 2, the company may block certain websites from access, and the
company it manager may access any computer on the company network, and
accordingly, any information found on your computer may be exposed to the
company it manager and his/her /her superiors.

 

3. The company provides you with an email account exclusively for professional
use as required within the scope of your position in the company. therefore, the
company shall be entitled to monitor and conduct surveillance of the
communicated data in any such professional mailbox. you are aware, and hereby
consent that the company shall be permitted to access the contents of such
mailbox, should an urgent professional need arise or in case there is grave
concern or reasonable grounds for concern regarding activity which is illegal or
harmful to the company or any third party (including violation of the terms
above), or in any other case in accordance with the law. such monitoring shall
be conducted proportionally, in adherence to the goals as stated above, and the
information, if aggregated, shall be stored solely for the period of time
required for the purposes as stated above. the monitored information, if and any
as such, shall not be transferred to any third party, excluding the security and
support service provider of the company’s computer systems, any security and
support service provider which shall replace it in the future, or in accordance
with the law, subject to the aforementioned. accordingly, any information found
in the professional electronic mailbox may be accessible to the company, and as
such it should be taken into account that any private use of the professional
mailbox should be avoided. at the expiration of your position with the company,
any private correspondence saved in the professional mailbox must be removed (if
any such correspondence exists despite the above) and any information found in
the professional mailbox (which should contain solely professional
correspondence) shall be exposed to the relevant parties in the company. if you
wish to do so, you may make private use of electronic mail correspondence using
a private and external mail service (such as gmail), with which you may send and
receive private correspondence which will not be exposed to the company, and so
long as such use is made reasonably and in adherence to the company policy as
stated above.

 

4. It is also clarified that the company may allow other employees and other
third parties and use the personal laptop / laptop that is given to you for your
work. since the computer, e-mail, corporate network and internet connection are
provided for professional purposes only, the company has the right to disconnect
you from such systems at its sole discretion at any time. without prejudice to
the foregoing, it is prohibited to leave these tools and / or to give access to
any of these tools without supervision and / or contrary to the company’s
policy. in any case where there is a concern that another party, other than you,
has access to these tools (for example, in the event of password disclosure,
theft and / or loss), contact the computer administrator immediately.

 



 

 

 



1 All terms not defined herein shall have the meaning ascribed to them in the
Employment Agreement.

 



A-1

 

 

5. In addition, you are to avoid using the internet in general and social
networks in particular in a manner that is likely to create the impression that
your private use of the social networks is on behalf of the company and/or in
its name. thus, for example, it is forbidden to upload pictures or other
information connected to the company or the company’s events or the company’s
employees, or make use of the company’s name or any insignia in a manner that
indicates that your publication is an official publication of the company, as
opposed to your private publication, upon your own authority. in any event of
doubt, you may contact the it manager with any questions.

 

6. For the avoidance of any doubt, the it manager, anyone acting on his/her
behalf, and any other person who has access to the e-mail, computer and the
various folders, are to refrain from any use at all of the information therein,
including its publication or any other personal use, beyond the purposes
delineated in this policy, and to keep this information in strictest confidence.

 

7. It is preferable, that during your absence from work, for whatever reason,
you leave an orderly “out of office” email message with the date of your return
and a referral to whomever is substituting for you during the period of your
absence.

 

8. You undertake that, at the termination of your employment, you transfer the
content of the computer and your email account, as is, to the it manager. if you
wish to delete personal and private files or to remove them from the computer –
this shall be done only with the approval of and in coordination with the it
manager.

 

9. After termination of your employment, the company, by means of the direct
supervisor and it manager, shall be entitled to access your computer, email
account and folders.

 

10. You are required to keep current regarding the company’s policy of computer
use as will be updated from time to time.

 

I hereby read and declare I read this annex A, understood its provisions and
agree thereto.

 



Joshua Hexter: /s/ Joshua Hexter   Date: 18/8/19

 



A-2

 

 

[ex10-27_001.jpg]

 



A-3

 

 

Exhibit A (English Translation)

 

General Confirmation Regarding Employers’ Payments to Pension Funds and
Insurance Funds Instead of Severance Pay

 

By my power under section 14 of the Severance Pay Law, 5723-1963 (hereinafter -
the Law), I hereby confirm that payments made by an employer from the date of
publication of this confirmation, for an employee’s comprehensive pension, to a
provident fund for pension which is not an insurance fund, as defined in the
Income Tax Regulations (Rules for Approval and Management of Provident Funds),
5724-1964 (hereinafter - pension fund), or for an executive insurance policy
that includes the possibility of a pension or a combination of payments for a
pension plan and for a non-pension plan in an insurance fund as stated
(hereinafter - insurance fund), including payments which the employer made by a
combination of payments to a pension fund and to an insurance fund, whether the
insurance fund includes a pension plan or not (hereinafter - employer payments),
will replace the severance pay to which the employee is entitled for the salary
on which said payments were made and the period for which they were made
(hereinafter - exempt salary), if the following conditions are satisfied:

 

(1)Employer payments -

 

(A)To a pension fund - are not less than 14 1/3% of the exempt salary, or 12% of
the exempt salary if the employer makes additional payments on behalf of his
employee for severance pay supplementation to a provident fund for pension or to
an insurance fund at the rate of 2 1.3% of the exempt salary. If an employer
does not pay beyond the 12% an additional 2 1/3% as stated, then his payments
will come instead of only 72% of the employee’s severance pay.

 

(B)To an insurance fund – are not less than one of the following:

 

(1)13 1/3% of the exempt salary, if the employer makes additional payments on
behalf of the employee to assure his monthly income in case of work disability,
in a plan approved by the Capital Market, Insurance and Savings Commissioner in
the Finance Ministry, at the lower of the rate required to assure 75% of the
exempt salary or 2 1/2% of the exempt salary (hereinafter - work disability
payment).

 

(2)11% of the exempt salary, if the employer makes an additional work disability
payment, and in such case the employer payments will come instead of only 72% of
the employee’s severance pay. If in addition to the above the employer pays
2 1/3% of the exempt salary for severance pay supplementation to a provident
fund for pension or to an insurance fund in the name of the employee, the
employer payments will come instead of 100% of the employee’s severance pay.

 

(2)A written agreement was made between the employer and the employee no later
than three months after the commencement of the employer payments that includes
-

 

(A)The agreement of the employee to the arrangement pursuant to this
confirmation, which details the employer payments as well as the pension fund or
the insurance fund, as the case may be. Said agreement must include the text of
this confirmation.

 

(B)The employer’s prior waiver of any right he could have to reimbursement of
any amount of his payments, unless the employee’s right to severance pay is
denied by judgment under sections 16 or 17 of the Law, and to the extent it is
so denied, and in case the employee withdrew monies from the pension fund or the
insurance fund other than for an entitling event. In this regard, entitling
event means death, disability or retirement at the age of 60 or over.

 

(3)This confirmation does not derogate from the employee’s right to severance
pay under the Law, a collective agreement, an extension order or an employment
contract, for any salary above the exempt salary.

 

/s/ Nadav Kidron   /s/ Joshua Hexter The Company   The Employee

 

 

A-4

 



